 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   PAUL RICHARDSON,                                  Case No. 1:18-cv-01166-LJO-EPG (PC)
 9                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
10         v.
                                                       (ECF No. 16)
11   R. TUMAN, et al.,
12                 Defendants.
13

14

15          Paul Richardson (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
17   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18          On September 3, 2019, Magistrate Judge Erica P. Grosjean entered findings and
19   recommendations, recommending that “[t]his action be dismissed, without prejudice, based on
20   Plaintiff's failure to prosecute this case,” and that “[t]he Clerk of Court be directed to close this
21   case.” (ECF No. 16, p. 3).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. The deadline for filing objections has passed and Plaintiff has not objected
24   or otherwise responded to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                      1
 1        Accordingly, THE COURT HEREBY ORDERS that:
 2        1. The findings and recommendations issued by the magistrate judge on September 3,
 3              2019, are ADOPTED IN FULL;
 4        2. This action is dismissed, without prejudice, based on Plaintiff's failure to prosecute
 5              this case; and
 6        3. The Clerk of Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8

 9     Dated:     September 30, 2019                     /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
